DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on August 27, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Drawings
The drawings submitted on August 27, 2020.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on January 20, 2022 and August 31, 2020, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfson et al. (US 20170199749 A1, hereinafter “Wolfson”) in view of Steeb et al. (US 2017/0228346 A9, hereinafter “Steeb”).
Regarding claim 1.  Wolfson discloses a graphical user interface redrawing method, comprising steps of: 
in response to a content update of a View (Wolfson, see FIG. 3, “Background”) in the graphical user interface (Wolfson, see at least pars. [0031-0034], “computing device 102 can cause application 104 to refresh cached GUI data 106 when notified of content updates for application 104”), uploading a corresponding invalidate data to a HashMap (Wolfson, see par. [0057], “computing device 102 can generate updated cached GUI content. For example, after performing the background update and before shutting down or suspending, application 104 can generate cached GUI data 106 based on the updated application content data received from the network resources associated with application 104. The updated cached GUI content data 106 can be stored on computing device 106 so that GUI preview generator 114 can later use cached GUI content data 106 to generate GUI preview 116”).  
; invalidate data is data.


    PNG
    media_image1.png
    519
    578
    media_image1.png
    Greyscale


determining whether a View Group to which the View belongs has saved any invalidate data in the Hash Map (Wolfson, see par. [0054], “computing device 102 can determine that the application update notification invalidates cached GUI data 106”);
in response to having any saved invalidate data, merging the uploaded invalidate data and the saved invalidate data and saving the merged invalidate data to the HashMap (Wolfson, see par. [0055], “instead of immediately invoking application 104 to perform a background update of application content data, computing device 102 can collect low priority application update notifications over a period of Time”).  Note: Merging the previous and current notifications);
sending to a user interface (UI) thread a message for delaying execution of an invalidate instruction (Wolfson, see at least par. [0055]: "instead of immediately invoking application 104 to perform a background update of application content data, computing device 102 can collect low priority application update notifications over a period of time (e.g., the coalescing interval) and invoke application 104 when the period of time has elapsed.”);
reading all the invalidate data from the HashMap and emptying the HashMap after a delay time interval of the message is reached (Wolfson, see pars [0055-0056], “invoke application 104 when the period of time has elapsed…  when the coalescing time interval elapses at step 306 or when a high priority application update notification is received at step 302"); and
executing the invalidate instruction according to the read invalidate data (Wolfson, see at least par. [0055]: “application 104 can be launched once to perform multiple low priority updates instead of being launched multiple times”)."
Wolfson discloses claim 1, but does not explicitly discloses Hashmap that is data structure that allows to store data.  However, Steeb discloses Hashmap that is data structure that allows to store data (Steeb, see at least par. [0087], “A Hashmap, which is a data structure that stores information in a key/value pair, is then created containing each document Bean returned from the database and/or electronic document storage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Wolfson, disclosed invention, and have Hashmap to store data, as taught by Steeb, in order to provides more efficient operations for field staff in order to solve the above-listed deficiencies in the construction field. The same efficiencies also have benefits in other industries and fields.

Regarding claim 2.  Wolfson in view Steeb discloses the graphical user interface redrawing method according to claim 1, further comprising: 
in response to a case that the View Group to which the View belongs has not saved any invalidate data in the HashMap, directly saving the uploaded invalidate data to the HashMap (Wolfson, par. [0054] "When the application update notification indicates a low priority application update is available for application 104, computing device 102 can determine that the application update notification does not invalidate cached GUI data 106").

Regarding claim 4. Wolfson in view Steeb discloses the graphical user interface redrawing method according to claim 2, wherein the HashMap uses the reference of the View Group as a primary Key (Steeb, see at least par. [0091], “Finally Java's Cardlayout is used to layout the three, five, seven or other number of scrollable-image-viewers into a single panel. Cardlayout acts as a Hashmap of sorts, requiring a key value for each component added. These components are then stacked on each other so the user only sees a single component. The present invention uses the keys from the MapScrollPanes' Hashmap as the keys to the Cardlayout. In addition to the three, five, seven or other number of scrollable image viewers, an empty panel is added as the fourth, sixth, eighth or other numbered card with a special key that is not to be a part of any of the Hashmaps discussed above. This empty panel is used as a device to keep the user interface clean. Additionally, the empty panel is used to hide the zooming and scrolling which might cause the document image to appear temporarily distorted. Once the document image is appropriately zoomed and scrolled to the appropriate position, the empty panel is hidden, exposing the desired document image.”).

Regarding claim 7.  Wolfson in view of Steeb discloses the graphical user interface redrawing method according to claim 2, wherein the step of sending to the UI thread the message for delaying execution of the invalidate instruction comprises: 
sending to the UI thread a message with the delay time interval for delaying execution of the invalidate instruction (Wolfson, see at least par. [0055]: "instead of immediately invoking application 104 to perform a background update of application content data, computing device 102 can collect low priority application update notifications over a period of time (e.g., the coalescing interval) and invoke application 104 when the period of time has elapsed.”);

Regarding claim 8. A terminal device, comprising a storage, a processor and a graphical user interface redrawing program stored in the storage and executable by the processor, wherein the graphical user interface redrawing program is executed by the processor to perform the steps of claim 1, so it is rejected for the same rationale of claim 1.

Regarding claims 9 and 15, are rejected for the same rationale of claim 2.

Regarding claims 11 and 17, are rejected for the same rationale of claim 4.

Regarding claim 14. A computer readable storage medium, storing a graphical user interface redrawing program, which is executed by a processor to perform the steps of claim 1, so it is rejected for the same rationale of claim 1.

Regarding claim 20, is rejected for the same rationale of claim 7.

Claims 3, 6, 10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfson et al. (US 20170199749 A1, hereinafter “Wolfson”) in view of Steeb et al. (US 2017/0228346 A9, hereinafter “Steeb”) as applied claims 2, 9 and 15 and further in view of Ryan Cohen et al. (GUI Design for Android Apps, 2014, hereinafter “Ryan”).
Regarding claim 3.  Wolfson in Craik discloses the graphical user interface redrawing method according to claim 2, but does not explicitly discloses wherein the invalidate data comprises a reference of the View Group to which the View belongs, and a Dirty region.  However, 
Ryan discloses wherein the invalidate data comprises a reference of the View Group to which the View belongs, and a Dirty region (Ryan, see page. 110: "void View.invalidate(Rect dirty”; it is a standard programming technique).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Wolfson, disclosed invention, and have wherein the invalidate data comprises a reference of the View Group to which the View belongs, and a Dirty region, as taught by Ryan, in order to provide the method of viewing group views in GUI that enable the user to place the views relative to another one that help user to keep track what they have viewed at previous views that may save time.

Regarding claim 6. Wolfson in view Steeb and further in view of Ryan discloses the graphical user interface redrawing method according to claim 2, wherein the delay time interval is smaller than a time interval of a vertical sync (VSYNC) signal (Ryan, pages 118-127; it would be obvious to the skilled person in the art since GUI refresh happens either vertically or horizontally).
The same reason to combine as set forth in claim 3 above is incorporated herein.

Regarding claims 10 and 16. are rejected for the same rationale of claim 3.

Regarding claims 13 and 19. are rejected for the same rationale of claim 6.

Allowable Subject Matter
Claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5, 12 and 18 were carefully reviewed and a search with regards to independent claims 1, 8 and 15, respectively, has been made. Accordingly, those claims are believed to be distinct from the prior art searched.
Regarding claim 5. The graphical user interface redrawing method according to claim 4, wherein the step of determining whether the View Group to which the View belongs has saved any invalidate data in the HashMap comprises: 
using the reference of the View Group as the primary Key to check whether any invalidate data have been saved in the HashMap; and 
if it is found that the HashMap has saved any invalidate data for a same primary Key, determining that the View Group to which the View belongs has saved any invalidate data in the HashMap.

Regarding claim 12. The terminal device according to claim 11, wherein the step of determining whether the View Group to which the View belongs has saved any invalidate data in the HashMap, performed by executing the graphical user interface redrawing program by the processor, comprises: 
using the reference of the View Group as the primary Key to check whether any invalidate data have been saved in the HashMap; and 
if it is found that the HashMap has saved any invalidate data for a same primary Key, determining that the View Group to which the View belongs has saved any invalidate data in the HashMap.

Regarding claim 18. The computer readable storage medium according to claim 17, wherein the step of determining whether the View Group to which the View belongs has saved any invalidate data in the HashMap comprises: 
using the reference of the View Group as the primary Key to check whether any invalidate data have been saved in the HashMap; and 
if it is found that the HashMap has saved any invalidate data for a same primary Key, determining that the View Group to which the View belongs has saved any invalidate data in the HashMap.

Conclusion
Any inquiry concerning this communication or earlier communications from then examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIM THANH T TRAN/Examiner, Art Unit 2612                 
                                                                                                                                                                            
/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612